              Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
SCOTT MASALSKI                          :
118 Grain Lynn Drive                    :
Levittown, PA 19057                     :    CIVIL ACTION
                                        :
               Plaintiff,               :    DOCKET NO.:
       v.                               :
                                        :
SILA SERVICES, LLC                      :
290 Hansen Access Road                  :    JURY TRIAL DEMANDED
King of Prussia, PA 19406               :
                                        :
               Defendant.               :
____________________________________:

                                      CIVIL ACTION COMPLAINT

         Scott Masalski (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through his undersigned counsel, hereby avers as follows:

                                              INTRODUCTION

         1.       This action has been initiated by Plaintiff against Sila Services, LLC (hereinafter

referred to as “Defendant”) for violations of the Americans with Disabilities Act, as amended

(“ADA” - 42 USC §§ 12101 et. seq.), the Pennsylvania Human Relations Act (“PHRA”),1 and

applicable Pennsylvania common law. Plaintiff asserts, inter alia, that he was discriminated

against and unlawfully terminated by Defendant. As a direct consequence of Defendant’s unlawful

actions, Plaintiff seeks damages as set forth herein.

                                      JURISDICTION AND VENUE

         2.       This Court may properly maintain jurisdiction over Defendant because Defendant’s

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over



1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. Plaintiff intends to amend his complaint
to include claims pending before the PHRA once such claims are fully and administratively exhausted. These claims
will identically mirror his ADA claims already filed herein.
             Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 2 of 10



Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co v. State of Washington, 326

U.S. 310 (1945), and its progeny.

        3.       This action is initiated pursuant to a federal law. The United States District Court

for the Eastern District of Pennsylvania has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States. This

Court has supplemental jurisdiction over Plaintiff’s state law claims because they arise out of the

same circumstances and are based upon a common nucleus of operative fact.

        4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2), because Defendant resides in and/or conducts business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

        5.       Plaintiff is proceeding herein (in part) under the ADA after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right-to-sue letter from the

EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        7.       Plaintiff is an adult who resides at the above-captioned address.

        8.       Sila Services, LLC is a regional HVAC, plumbing, indoor air quality, and home

automation systems company located at the above-captioned address.




                                                    2
            Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 3 of 10



       8.        At all times relevant herein, Defendant acted through its agents, servants and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                    FACTUAL BACKGROUND

       9.        The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

       10.       Plaintiff is a 49-year-old male.

       11.       Plaintiff was hired by Defendant in or about June of 2020. In total, Plaintiff was

employed by Defendant for approximately 4 months.

       12.       During this timeframe, Plaintiff was employed by Defendant as a heating and air

conditioning installer (among other duties or tasks as directed at times), and was supervised by

Garrett (Last Name Unknown) (hereinafter referred to as “Garrett”) and Mike (Last Name

Unknown) (hereinafter referred to as “Mike”) - Foreman.

       13.       During his tenure with Defendant, Plaintiff was a hard-working employee who

performed his job well.

       14.       On or about July 14, 2020, Plaintiff suffered serious work-related injuries.

Specifically, Plaintiff was carrying a heavy coil with Mike when Plaintiff fell through the bedroom

ceiling of a client’s home.

       15.       As a result, Plaintiff suffered significant injuries to his hands, leg and other

complications.

       16.       Due to his aforesaid work-related injuries/health conditions, Plaintiff was limited

in his ability (at times) to perform some daily life activities, including but not limited to lifting,

general labor, bending his fingers, pushing, and pulling (among other daily life activities).




                                                    3
          Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 4 of 10



        17.     Despite his aforementioned health conditions and limitations, Plaintiff was still able

to perform the essential duties of his job well with Defendant; however, Plaintiff did require

reasonable medical accommodations (discussed further infra).

        18.     For example, while Plaintiff tried to continue working, he was ultimately placed on

light duty pursuant to the doctor’s order following his filing of a worker’s compensation claim,

but because Defendant’s management Garrett said light duty was “unavailable,” thus, Plaintiff had

no other choice but to take a short medical leave of absence to treat his work-related injuries/health

conditions (an ADA reasonable accommodation).

        19.     Plaintiff ultimately returned to work on or about September 21, 2020 after being

cleared to work (and having been approved by Defendant for a medical leave).

        20.     Thereafter, Plaintiff was terminated from Defendant in early October 2020, within

approximately 2 weeks of returning to work.

        21.     Plaintiff was informed by Garrett that he was terminated due to lack of work and

thus, Plaintiff was laid off.

        22.     However, Plaintiff’s termination was completely pretextual as: (1) the termination

followed in extremely close temporal proximity to Plaintiff’s injuries and requested

accommodation (medical leave); (2) Plaintiff’s same role was advertised on Indeed (and on-line)

shortly before (about a week before) Plaintiff’s termination; and (3) Plaintiff was hired only

months earlier when it was known there was more than sufficient work.

        23.     Plaintiff believes and therefore avers that he was terminated because of (1) his

known, perceived, and/or record of disabilities; (2) his claim for worker’s compensation benefits;

and (3) in retaliation for requesting/utilizing reasonable medical accommodations.




                                                  4
         Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 5 of 10



                                          COUNT I
            Violations of the Americans with Disabilities Act, as amended (“ADA”)
         ([1] Actual/Perceived/Record of Disabilities Discrimination; [2] Retaliation)

        24.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        25.     Plaintiff suffered from serious health conditions, which (at times) limited his ability

to perform some daily life activities, including but not limited to lifting, general labor, bending his

fingers, pushing, and pulling (among other daily life activities).

        26.     Despite his aforementioned health conditions and limitations, Plaintiff was still able

to perform the essential duties of his job well with Defendant; however, Plaintiff did require

reasonable medical accommodations at times in the form of a medical leave of absence (in addition

to filing a workers compensation claim).

        27.     Plaintiff was terminated from Defendant in early October 2020, within

approximately 2 weeks of returning to work purportedly due to lack of work and thus, Plaintiff

was laid off.

        28.     However, Plaintiff’s termination was completely pretextual and instead he was

terminated because of (1) his known, perceived, and/or record of disabilities; (2) his claim for

worker’s compensation benefits; and (3) in retaliation for requesting/utilizing reasonable medical

accommodations.

        29.     These actions as aforesaid constitute unlawful discrimination, and retaliation under

the ADA.

                                         COUNT II
                               Common-Law Wrongful Discharge
                                  (Public Policy Violation)

        30.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

                                                  5
         Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 6 of 10



       31.     Upon information and belief, Plaintiff was terminated in substantial part for making

a claim for worker’s compensation benefits and/or seeking worker’s compensation benefits and/or

for his work-related injuries (as discussed supra).

       32.     It is against Pennsylvania’s public policy for an employee to be terminated for

making a worker’s compensation claim and/or seeking worker’s compensation benefits. These

actions as aforesaid constitute wrongful termination in Pennsylvania. See Shick v. Shirey, 552 Pa.

590, 716 A.2d 1231 (1997); Rothrock v. Rothrock Motor Sales, Inc., 584 Pa. 297, 883 A.2d 511,

516 (2005).

       33.     The temporal proximity and retaliatory animus between Plaintiff’s claim for

worker’s compensation and his termination creates an inference that his termination was in

retaliation for making such a claim.

       34.     These actions as aforesaid constitute wrongful termination in Pennsylvania.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;



                                                 6
         Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 7 of 10



       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.




                                                     Respectfully submitted,

                                                     KARPF, KARPF, & CERUTTI P.C.


                                                     By:     _______________________
                                                             Ari R. Karpf, Esquire
                                                             3331 Street Road
                                                             Two Greenwood Square
                                                             Suite 128
                                                             Bensalem, PA 19020
                                                             (215) 639-0801
Dated: February 24, 2021




                                                 7
Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 8 of 10




     ========pÅçíí=j~ë~äëâá


    =======páä~=pÉêîáÅÉëI=ii`




 OLOQLOMON
                             Case 2:21-cv-00836-CMR
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    02/24/21 Page 9 of 10
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NNU=dê~áå=ióåå=aêáîÉI=iÉîáííçïåI=m^=NVMRT
Address of Plaintiff: ______________________________________________________________________________________________
                       OVM=e~åëÉå=^ÅÅÉëë=oç~ÇI=háåÖ=çÑ=mêìëëá~I=m^=NVQMS
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          OLOQLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         OLOQLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-00836-CMR Document 1 Filed 02/24/21 Page 10 of 10
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

j^p^iphfI=p`lqq                                                                                               pfi^=pbosf`bpI=ii`

    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant               jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property
                                     u❒   445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                               State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^I=íÜÉ=meo^=~åÇ=~ééäáÅ~ÄäÉ=mÉååëóäî~åá~=`çããçå=i~ïK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
          OLOQLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
